Case 3:19-cv-00631-MMH-PDB Document 37 Filed 08/26/19 Page 1 of 2 PageID 118




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


LARRY PARKS,

            Plaintiff,

v.                                                        Case No. 3:19-cv-631-J-34PDB

CORIZON, LLC, et al.,

          Defendants.
________________________________

                                         ORDER

      A plaintiff in a civil case has no constitutional right to counsel. A court may,

however, pursuant to 28 U.S.C. § 1915(e)(1), appoint counsel for an indigent plaintiff in

exceptional circumstances. See Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999). In

determining whether to appoint counsel, a court may consider the type and complexity of

the case and whether the plaintiff can adequately present his case. See Ulmer v.

Chancellor, 691 F.2d 209, 213 (5th Cir. 1982); Smith v. Fla. Dep't of Corr., 713 F.3d 1059,

1065 n.11 (11th Cir. 2013).

      On June 5, 2019, Plaintiff Larry Parks filed a motion for appointment of counsel

(Motion; Doc. 6), in which Parks represents that he has limited access to the law library

and is terminally ill due to the Hepatitis C virus (HCV),1 complications from which have

mentally and physically incapacitated him. Motion at 2. Given the nature of this case and

Parks representations in the Motion, appointment of counsel is warranted. Therefore,




      1Park’s 42 U.S.C. § 1983 Complaint alleges Defendants failed to give him proper
treatment for his HCV. See Doc. 1.
Case 3:19-cv-00631-MMH-PDB Document 37 Filed 08/26/19 Page 2 of 2 PageID 119




this case will be referred to the Jacksonville Division Civil Pro Bono Appointment Program

so that the designated deputy clerk of this Court may seek counsel to represent Parks.

Due to the limited resources of the program and the economy's impact upon those

resources, the process of finding counsel may take some time. Therefore, the Court will

stay and administratively close the case for sixty (60) days to try to find counsel. Parks

must await this Court's notification to him as to when counsel has been found to represent

him. In the meantime, the Court directs the parties to discuss this case and attempt to

settle the case privately among themselves.

        Therefore, it is now

        ORDERED

        1.     This case is referred to the Jacksonville Division Civil Pro Bono

Appointment Program so that the designated deputy clerk of this Court may seek counsel

to represent Parks in this case. This case is STAYED for sixty (60) days, and the Clerk

is directed to administratively close the case and terminate any pending motions.

        2.     The Clerk must provide a copy of this Order to the designated deputy clerk

for the Jacksonville Division Civil Pro Bono Appointment Program

        DONE AND ORDERED at Jacksonville, Florida, this 22nd day of August, 2019.




Jax-8
C:
Larry Parks, FDOC #581520
Counsel of Record
Division Manager

                                            2
